Citation Nr: 0919692	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a sinus/respiratory 
disorder, to include allergic rhinitis.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to December 1991 
and from August 2004 to January 2006. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The issues of entitlement to service connection for a 
sinus/respiratory disorder, to include allergic rhinitis; 
entitlement to an initial compensable rating for bilateral 
hearing loss; and entitlement to an initial rating in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine are addressed in the REMAND portion of the decision 
below. 


FINDING OF FACT

On March 20, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal on the issue of an initial 
rating in excess of 10 percent for tinnitus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of an initial rating in excess of 10 
percent for tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In March 2008 the Veteran submitted a written statement 
expressing his desire to withdraw the issue of tinnitus from 
his appeal.  The Veteran and his representative reiterated 
this desire during the Veteran's March 2008 hearing.  As a 
result, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal as to the issue of entitlement to an initial 
rating in excess of 10 percent for service connected tinnitus 
is dismissed.



REMAND

The Board's review of the remainder of the issues in the 
claims file reveals that further action on the claims on 
appeal is necessary prior to final appellate review.  The 
Veteran has claimed entitlement to service connection for a 
sinus/respiratory disorder, to include rhinitis, entitlement 
to an initial compensable rating for bilateral hearing loss 
and entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine. 

The claims file reflects that the Veteran is currently 
assigned a noncompensable rating evaluation for his bilateral 
hearing loss and a 20 percent rating for his degenerative 
disc disease of the lumbar spine.  The Veteran essentially 
contends that the current evaluations assigned for these 
conditions do not accurately reflect the severity of those 
conditions.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that where a veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  During his March 2008 BVA hearing, the Veteran, 
through his representative, claimed that the January 2006 VA 
examinations the RO used to determine his ratings did not 
reflect the current extent of his bilateral hearing loss and 
degenerative disc disease.  Because the examinations in 
question are more than three years old, and the evidence 
appears to offer some support for the Veteran's contentions 
the Board finds that new examination are necessary to reach a 
decisions on these claims.

In addition, the Veteran has claimed entitlement to service 
connection for a sinus/respiratory condition, diagnosed as 
allergic rhinitis.  There is no opinion on record for this 
issue sufficient to adjudicate the matter before the Board.  
As such, a comprehensive VA examination and opinion is 
required in this case.  Assistance by the VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records do not 
show any diagnosis of or treatment for any sinus or 
respiratory condition.  However, on a post-deployment form 
filled out in December 2005, while still in service, the 
Veteran did note that he had developed a runny nose while on 
deployment that still troubled him.  In addition, in January 
2006, just one month after service, the Veteran was diagnosed 
with allergic rhinitis during VA outpatient treatment.  VA 
treatment records from that visit indicate that the Veteran 
reported constant exposure to burning oil.  The Veteran's 
major complaint was excessive nasal drainage in the morning.  
He denied any difficulty breathing, upper respiratory trouble 
or infections.  Upon physical examination the examiner found 
no evidence of any sinus tenderness. 

VA treatment records reflect that the Veteran was seen for 
this condition again in March 2006.  At that time the Veteran 
reported that his rhinitis problems started in Iraq in May 
2005, with nasal congestion with lots of dark colored 
drainage and persisted for the rest of his tour there.  He 
stated that his symptoms have improved some since returning 
home and that he currently wakes up congested in the morning 
but does well thereafter.  He also reported occasional mild 
nosebleeds.  The examiner diagnosed the Veteran with chronic 
rhinitis.  

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for his hearing loss, his 
degenerative disc disorder or his 
allergic rhinitis since August 2006.  If 
the Veteran indicates that he has 
received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The Veteran should be afforded an 
audiological examination to determine the 
severity of his bilateral hearing loss.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's hearing loss in detail.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  A clear rationale for any 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file itself, must be made 
available to the examiner for review. 

3.  The Veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's back disability in detail.  The 
examiner is further requested to comment 
on the presence or absence of flare-ups 
of pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer 
an opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

4.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any sinus/respiratory 
disorder that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to offer 
comments and an opinion as to whether any 
currently diagnosed sinus/respiratory 
disorder is in any way related to 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


